Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-5, 8, 12, 13, 17, 22, 24, 26-30, 34-36, 39-42, 45, 46, 48, 49, 64 and 65, drawn to a method of expanding T lymphocytes in a microfluidic device having a flow path and a sequestration pen fluidically connected to the flow path.
II. 	Claim 52, drawn to a T lymphocyte produced according to the method of Group I.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the T lymphocyte of Group II read on any activated T lymphocyte, and thus can be made by any means by which T lymphocytes are generated.

Election of Species
This application contains claims directed to the following patentably distinct species listed under each of groupings A-G as follows. Applicant is required to elect a single species from each grouping:
A) a single specific coating material selected from the group consisting of a polymer comprising alkaline ether moieties, saccharide moieties, amino acid moieties, a single specific combination of the foregoing, a linking group and an alkyl moiety (together), a linking group and a cationic moiety (together), a linking group and an anionic moiety (together);
B) a population enriched for CCR7+ T lymphocytes or CD62L+ T lymphocytes;
C) depletion of one of CD45RO+ T lymphocytes, CD69+ T lymphocytes, PD-1+ T lymphocytes, and PD-L1+ T lymphocytes, or a single specific combination thereof;
D) presence of one of the markers CD3+, CD4+, CD8+, CD45RA+, CCR7+, CD62l+, and an antigen associated with a fluorescent label comprising a peptide which is complexed with a MHC protein, or a single specific combination of the foregoing;
E) contact with an activating agent prior, during or after being introduced into the sequestration pen;
F) an activating agent comprising soluble anti-CD3 agonist antibodies, soluble anti-CD28 agonist antibodies, solid support-bound anti-CD3 agonist antibodies, solid support-bound anti-CD28 agonist antibodies, or a single specific combination of the foregoing; and
G) culture medium comprising human serum and IL-2 (together), or culture medium comprising IL-7, IL-15, IL-21, or a single specific combination of the foregoing.
The species within each grouping are independent or distinct from each other because the inventions are related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the individual members of grouping A as claimed are each structurally different compared to other members of its grouping, and thus have at least materially different designs. The same is true for groupings B, C, D, F and G. The individual members of grouping E have different time points of addition of an activating agent, and thus each member of grouping E differs by mode of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 53 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). A search for each group identified above requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one group is expected to return a set of art references that would not comprehensively cover any other group. Accordingly, a search of all groups in a single application is considered to present an undue search and examination burden on the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633